Citation Nr: 0503503	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a higher disability rating for 
migraine headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1992 to January 2002.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in January 2003 and 
a substantive appeal was received in March 2003.  The veteran 
failed to report for the Board hearing scheduled for him at 
the RO in November 2004.

Service connection has also been established for cervical 
strain.  That issue is not in appellate status.  However, 
certain language in the veteran notice of disagreement and 
substantive appeal refers to neck pain.  It is not clear 
whether the veteran is advancing a claim for a compensable 
rating for his service-connected cervical strain.  This 
matter is referred to the RO for clarification and any 
necessary action. 


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as migraine headaches, is not productive of 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for his service 
connected disability.  January 2002 and April 2003 letters 
informed the claimant of the information and evidence 
necessary to show entitlement to the benefits sought, and 
advised him of the types of evidence VA would obtaining on 
his behalf and what evidence he should provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In cases 
where there is an appeal as to the initial rating assigned, 
if there was good VCAA notice as to the service connection  
claim, the RO does not have to give a new VCAA notice for the 
appeal on the rating assigned.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  Nevertheless, the Board notes that the RO sent 
the veteran a letter in April 2003 detailing the information 
and evidence necessary to show entitlement to an increased 
rating.

A VCAA notice letter must be provided to a claimant before 
the initial unfavorable decision on a service-connection 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, VCAA notice was provided in January 2002 
and the initial rating decision was in March 2002.  Thus, the 
VCAA notice was timely.  Moreover, the January 2002 letter 
implicitly notified the appellant that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of additional 
evidence and that VA would assist him in requesting such 
evidence.  38 C.F.R. § 3.159(b)(1).

The Board further finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  The veteran was afforded a 
VA examination.  He was also scheduled for a neurological 
examination in May 2003, but he failed to report.  Under the 
circumstances, the Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected migraine headache 
disability warrants a higher disability rating.  Disability 
ratings are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
migraine headache disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service medical records clearly document continuing problems 
with headaches.  An August 2001 Medical Evaluation Board 
report lists pertinent history of the headaches and the 
veteran's complaints of severe headaches two to three days 
per week with associated nausea, vomiting, photophobia, and 
sonophobia.  The report referred to the fact that the veteran 
had been tried on various medications with no sustained 
relief and that the frequency of the headaches was causing 
serious interference with his duties.  The veteran was 
discharged in January 2002.

In connection with his VA compensation claim, the veteran 
underwent a VA examination in February 2002.  The veteran 
gave a history of recurrent headaches related to neck pain.  
He reported that the headaches start at the base of his neck 
and come up over his head bilaterally to the front of his 
head.  Approximately once a week, the headache tends to be 
more severe and he needs to lie down for three to four hours.  
Most of the time, however, his headaches are quite mild and 
he is able to function.  He claimed that when he is not 
active and not working, he has very few problems with 
headaches.  He had been working over the course of the last 
year towing wrecked cars, but he has not been able to 
continue with this work because of the discomfort in his neck 
and headaches.  It was reported that the veteran had been 
taking medication which seemed to be helpful.  There was no 
history of photophobia or prodrome associated with the 
headaches.  On physical examination, the veteran's eye, ears, 
nose, throat and neurological system were entirely within 
normal limits.  The examiner's diagnosis was chronic 
intermittent headaches that were muscle contracture 
headaches.  The veteran failed to report for a neurological 
examination scheduled in May 2003.  

Diagnostic Code 8100 states that migraine headaches with 
characteristic prostrating attacks occurring on average once 
a month over the last several months warrant a 30 percent 
rating.  A 50 percent rating is not warranted unless there 
are migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic 
Code 8100.  

The description of the severity of the veteran's headaches 
during service differs from that documented at the time of 
the February 2002 VA examination.  Unfortunately, he failed 
to report for another VA examination in May 2003, and the 
Board must therefore review the veteran's appeal based on the 
evidence of record. 

Although the veteran alleges that his headaches interfere 
with his ability to work, the record as it now stands does 
not contain any persuasive evidence that the veteran's 
headaches are currently very frequent, prolonged and 
completely prostrating so as to result in severe economic 
inadaptability.  Although a more severe disability picture 
was shown at the time of the 2001 Medical Evaluation Board 
examination, the report of the February 2002 VA examination 
does not persuasively show that the criteria for the next 
higher rating of 50 percent have been met, and the veteran 
did not report for another VA examination which might have 
shed more light on the severity of his headache disability 
during the period covered by the appeal.  The veteran's 
allegations regarding the impact on economic adaptability are 
not supported by the findings on February 2002 examination 
which show essentially intermittent muscle contracture 
headaches.  Even the veteran's own report (at the time of the 
February 2002 examination) of three to four hour headaches 
once a week does not appear to suggest very frequent 
completely prostrating and prolonged attacks.  Based on the 
current record, the Board concludes that the preponderance of 
the evidence is against a finding that the criteria for a 
rating in excess of 30 percent have been met.  It follows 
that there is not such an approximate balance of the positive 
evidence with the negative evidence to permit a favorable 
determination.  The veteran may always advance a claim for an 
increased rating if the severity of his migraine headache 
disability increases in the future. 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


